DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2-6, 8-12, 14-18, and 20-24 are pending. Claims 2, 3, 8-10, 14-18, and 20-22 have been amended as per Applicants' request. Claims 7, 13, 19, and 25 have been canceled as per Applicants' request.

Papers Submitted
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Amended Claims as filed on October 12, 2021

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 3, 5, 8, 9, 11, 14, 15, 17, 21, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US 2015/0091924) (hereinafter Rao) (published April 02, 2015) in view of Hui et al. (US 2017/0061574) (hereinafter Hui) (published March 02, 2017).
Regarding Claims 2, 8, 14, and 21, taking claim 2 as exemplary, Rao discloses a computing system comprising: a persistent storage media;
“The storage device 120 may be implemented as a non-volatile storage device such as, but not limited to, a magnetic disk drive, optical disk drive, tape drive, an internal storage device, an attached storage device, flash memory, battery backed-up SDRAM (synchronous DRAM), and/or a network accessible storage device. In some embodiments, the storage device 120 includes technology to increase the storage performance enhanced protection for valuable digital media when multiple hard drives are included, for example” (Rao [0061])

a graphics processor; a central processing unit; and
“The computing device 100 may also include a graphics processing unit (GPU) 104. As shown, the CPU 102 may be connected through a bus 106 to the GPU 104. However, in some embodiments, the GPU 104 is located on the same die as the CPU 102 within the computing device 100” (Rao [0020])

a memory including a set of instructions, which when executed by one or more of the graphics processor or the central processing unit, cause the computing system to:
“The computing device 100 may include a central processing unit (CPU) 102 that is adapted to execute stored instructions, as well as a memory device 108 that stores instructions that are executable by the CPU 102” (Rao [0019])

partition the persistent storage media into a first portion accessible by the graphics processor, and a second portion accessible by the central processing unit;
“In embodiments, a unified memory architecture (UMA) enables memory sharing between the CPU and GPU by providing both the CPU and the GPU with the same physical memory. Thus, the physical memory and the corresponding physical address space of the CPU and GPU are one and the same. In some cases, the physical memory may be partitioned between the CPU and the GPU. Further, the physical memory can be implemented as a paged system memory that is allocated by an operating system of the computing device” (Rao [0012])

wherein the persistent storage media comprises a byte-addressable nonvolatile memory,


wherein the first portion is to include a first graphics asset,
“The GPU 104 may be configured to perform any number of graphics operations within the computing device 100. For example, the GPU 104 may be configured to render or manipulate graphics images, graphics frames, videos, or the like, to be displayed to a user of the computing device 100” (Rao [0021])

“In various embodiments, the virtual memory addresses from the CPU page table 128 and the graphics virtual memory addresses from the GPU page table 130 are mapped to the physical memory pages of the allocation 122” (Rao [0027])

map a plurality of assets in the first portion for access by the graphics processor;
“In various embodiments, the virtual memory addresses from the CPU page table 128 and the graphics virtual memory addresses from the GPU page table 130 are mapped to the physical memory pages of the allocation 122. Before the allocation is accessed by the GPU the allocation 122 may be pinned. Pinning the allocation refers to locking the allocation so that the physical locations and the corresponding physical addresses are unchangeable. The pinning may include the operating system performing a "Probe and Lock" operation. Pinning is required where GPUs do not support page faults. Once the GPU has finished accessing the allocation, the pinned allocation can be unlocked and evicted from the page tables” (Rao [0027])

retrieve a physical address for the first graphics asset; map the physical address for access by the graphics processor;
“the GPU page table maps the virtual addresses of the GPU to the physical addresses associated with the allocation 122” (Rao [0026])

directly access, with the graphics processor and based on the map of the physical address, the first graphics asset stored in the first portion
“The physical addresses 208 enable the CPU 102 and the GPU 104 (FIG. 1) to process data stored at physical locations 202 within the allocation 122. In various embodiments, the allocation 122 is made based on the specific CPU virtual addresses 204 accessed by an application, such as an application 124 discussed in FIG. 1. Once the allocation 122 has been made, each physical address 208 is mapped to a corresponding CPU virtual address 204 within the CPU page table 128, as shown in FIG. 2. The graphics virtual 

But does not explicitly state wherein the graphics processor includes a volatile memory to store a second graphics asset; directly access the first graphics asset to bypass a storage of the first graphics asset to the volatile memory to execute a runtime operation; and directly access, with the graphics processor, the second graphics asset stored in the volatile memory to execute the runtime operation.
Hui discloses wherein the graphics processor includes a volatile memory to store a second graphics asset;
“When tiled-rendering, or a tiled-rendering mode component 110, is selected, the GPU renders to the GPU memory 114 (e.g., GPU cache or graphics memory) as the render target, and then the cached data is blitted or copied to the system memory 116 or the frame buffer for rendering to the display” (Hui [0039])

directly access the first graphics asset to bypass a storage of the first graphics asset to the volatile memory to execute a runtime operation; and
“When direct rendering, or a direct rendering mode 112, is selected, the GPU renders directly to the system memory 116, and bypasses the GPU memory 114” (Hui [0039])

directly access, with the graphics processor, the second graphics asset stored in the volatile memory to execute the runtime operation
“When tiled-rendering, or a tiled-rendering mode component 110, is selected, the GPU renders to the GPU memory 114 (e.g., GPU cache or graphics memory) as the render target, and then the cached data is blitted or copied to the system memory 116 or the frame buffer for rendering to the display” (Hui [0039])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the two different types of rendering modes in Hui with Rao to yield the predictable results of a more efficient use of resources. “Because the two rendering modes components 110, 112 are suitable for different types of rendering operations, the rendering mode analysis component 108 is configured to select the rendering mode component 110, 112 that is used in order to avoid negatively affecting performance or power” (Hui [0038])
Claims 8, 14, and 21 have similar limitations to claim 2 and is rejected for similar reasons.

Regarding Claims 3, 9, 15, and 22, Rao further discloses wherein the persistent storage media comprises a low latency and high capacity memory.
“The storage device 120 may be implemented as a non-volatile storage device such as, but not limited to, a magnetic disk drive, optical disk drive, tape drive, an internal storage device, an attached storage device, flash memory, battery backed-up SDRAM (synchronous DRAM), and/or a network accessible storage device. In some embodiments, the storage device 120 includes technology to increase the storage performance enhanced protection for valuable digital media when multiple hard drives are included, for example” (Rao [0061])

Regarding Claims 5, 11, 17, and 24, Rao further discloses wherein graphics processor is to directly access the first portion.
“the GPU page table maps the virtual addresses of the GPU to the physical addresses associated with the allocation 122” (Rao [0026] GPU can directly access the physical addresses in the portions mapped to the GPU virtual addresses)


Claims 4, 10, 16, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao (published April 02, 2015) and Hui (published March 02, 2017) as applied to claims 2, 8, 14, and 21 above, and further in view of Hancock (US 2005/0206645) (hereinafter Hancock) (published September 22, 2005).
Regarding Claims 4, 10, 16, and 23, the combination of Rao and Hui disclosed the system of claim 2, apparatus of claim 8, medium of claim 14, and method of claim 20, but does not explicitly state wherein the assets include one or more of a mega-texture or terrain data. Hancock discloses wherein the assets include one or more of a mega-texture or terrain data.


It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to try choosing from the finite types of graphics data including textures and terrain data for processing with a reasonable expectation of success.


Claims 6, 12, 18, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao (published April 02, 2015) and Hui (published March 02, 2017) as applied to claims 2, 8, 14, and 21 above, and further in view of MARIMUTHU et al. (US 2014/0177344) (hereinafter Marimuthu) (published June 26, 2014).
Regarding Claims 6, 12, 18, and 25, the combination of Rao and Hui disclosed the system of claim 2, apparatus of claim 8, medium of claim 14, and method of claim 20, but does not explicitly state wherein the graphics processor is to directly access the first portion so as to one or more of bypass a storage device driver stack associated with the persistent storage media or a file system stack. Marimuthu discloses wherein the graphics processor is to directly access the first portion so as to one or more of bypass a storage device driver stack associated with the persistent storage media or a file system stack.
“The bus 812 may include one or more direct memory access (DMA) controllers to route data directly between the memory subsystem 820 and other subsystems, bypassing the processing core 810 and thereby increasing data throughput of the SoC. 800. For example, the multimedia subsystem 840 may include one or more GPUs, as discussed above. These GPUs, which are specialized processing devices that may be more powerful in some aspects than processing devices in the processing core 810, typically require high speed access to read and write data in the memory subsystem 820 for storing and manipulating display data, such as frame buffer data. The DMA controllers allow a GPU to directly interact with the memory subsystem 820, bypassing and avoiding the creation of any bottlenecks by its access” (Marimuthu [0056])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the use of DMA in Marimuthu with Rao to yield the predictable results of increased efficiency by not having extra layers of abstraction in the memory access.


Response to Arguments
Applicant’s arguments, see Remarks Page 8, filed October 12, 2021, with respect to claims 14-19 have been fully considered and are persuasive.  The 101 rejection of claims 14-19 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 2-6, 8-12, 14-18, and 20-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY LI whose telephone number is (571)270-5967. The examiner can normally be reached Monday to Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIDNEY LI/Examiner, Art Unit 2136       

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136